Name: 2004/306/EC: Council Decision of 2 April 2004 implementing Article 2(3) of Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism and repealing Decision 2003/902/EC
 Type: Decision
 Subject Matter: criminal law;  international affairs;  politics and public safety;  executive power and public service
 Date Published: 2004-04-03

 Avis juridique important|32004D03062004/306/EC: Council Decision of 2 April 2004 implementing Article 2(3) of Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism and repealing Decision 2003/902/EC Official Journal L 099 , 03/04/2004 P. 0028 - 0029Council Decisionof 2 April 2004implementing Article 2(3) of Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism and repealing Decision 2003/902/EC(2004/306/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to Regulation (EC) No 2580/2001 of 27 December 2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism(1), and in particular Article 2(3) thereof,Whereas:(1) On 22 December, the Council adopted Decision 2003/902/EC implementing Article 2(3) of Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism and repealing Decision 2003/646/EC(2).(2) It is desirable to adopt an updated list of persons, groups and entities to which Regulation (EC) No 2580/2001 applies,HAS DECIDED AS FOLLOWS:Article 1The list provided for in Article 2(3) of Regulation (EC) No 2580/2001 shall be the following:1. PERSONS1. ABOU, Rabah Naami (a.k.a. Naami Hamza; a.k.a. Mihoubi Faycal; a.k.a. Fellah Ahmed; a.k.a. Dafri RÃ ¨mi Lahdi) born 1.2.1966 in Algiers (Algeria) (Member of al-Takfir and al-Hijra)2. ABOUD, Maisi (a.k.a. The Swiss Abderrahmane) born 17.10.1964 in Algiers (Algeria) (Member of al-Takfir and al-Hijra)3. AL-MUGHASSIL, Ahmad Ibrahim (a.k.a. ABU OMRAN; a.k.a. AL-MUGHASSIL, Ahmed Ibrahim) born 26.6.1967 in Qatif-Bab al Shamal, Saudi Arabia; citizen Saudi Arabia4. AL-NASSER, Abdelkarim Hussein Mohamed, born in Al Ihsa, Saudi Arabia; citizen Saudi Arabia5. AL YACOUB, Ibrahim Salih Mohammed, born 16.10.1966 in Tarut, Saudi Arabia; citizen Saudi Arabia6. ARIOUA, Azzedine, born 20.11.1960 in Constantine (Algeria) (Member of al-Takfir and al-Hijra)7. ARIOUA, Kamel (a.k.a. Lamine Kamel) born 18.8.1969 in Constantine (Algeria) (Member of al-Takfir and al-Hijra)8. ASLI, Mohamed (a.k.a. Dahmane Mohamed) born 13.5.1975 in Ain Taya (Algeria) (Member of al-Takfir and al-Hijra)9. ASLI, Rabah born 13.5.1975 in Ain Taya (Algeria) (Member of al-Takfir and al-Hijra)10. ATWA, Ali (a.k.a. BOUSLIM, Ammar Mansour; a.k.a. SALIM, Hassan Rostom), Lebanon, born 1960 in Lebanon; citizen Lebanon11. DARIB, Noureddine (a.k.a. Carreto; a.k.a. Zitoun Mourad) born 1.2.1972 in Algeria (Member of al-Takfir and al-Hijra)12. DJABALI, Abderrahmane (a.k.a. Touil) born 1.6.1970 in Algeria (Member of al-Takfir and al-Hijra)13. EL-HOORIE, Ali Saed Bin Ali (a.k.a. AL-HOURI, Ali Saed Bin Ali; a.k.a. EL-HOURI, Ali Saed Bin Ali) born 10.7.1965 alt. 11.7.1965 in El Dibabiya, Saudi Arabia; citizen Saudi Arabia14. FAHAS, Sofiane Yacine born 10.9.1971 in Algiers (Algeria) (Member of al-Takfir and al-Hijra)15. IZZ-AL-DIN, Hasan (a.k.a. GARBAYA, AHMED; a.k.a. SA-ID; a.k.a. SALWWAN, Samir), Lebanon, born 1963 in Lebanon, citizen Lebanon16. LASSASSI, Saber (a.k.a. Mimiche) born 30.11.1970 in Constantine (Algeria) (Member of al-Takfir and al-Hijra)17. MOHAMMED, Khalid Shaikh (a.k.a. ALI, Salem; a.k.a. BIN KHALID, Fahd Bin Adballah; a.k.a. HENIN, Ashraf Refaat Nabith; a.k.a. WADOOD, Khalid Adbul) born 14.4.1965 alt. 1.3.1964 in Pakistan, passport No 48855518. MOKTARI, Fateh (a.k.a. Ferdi Omar) born 26.12.1974 in Hussein Dey (Algeria) (Member of al-Takfir and al-Hijra)19. MUGHNIYAH, Imad Fa'iz (a.k.a. MUGHNIYAH, Imad Fayiz), Senior Intelligence Officer of HIZBALLAH, born 7.12.1962 in Tayr Dibba, Lebanon, passport No 432298 (Lebanon)20. NOUARA, Farid born 25.11.1973 in Algiers (Algeria) (Member of al-Takfir and al-Hijra)21. RESSOUS, Hoari (a.k.a. Hallasa Farid) born 11.9.1968 in Algiers (Algeria) (Member of al-Takfir and al-Hijra)22. SEDKAOUI, Noureddine (a.k.a. Nounou) born 23.6.1963 in Algiers (Algeria) (Member of al-Takfir and al-Hijra)23. SELMANI, Abdelghani (a.k.a. Gano) born 14.6.1974 in Algiers (Algeria) (Member of al-Takfir and al-Hijra)24. SENOUCI, Sofiane born 15.4.1971 in Hussein Dey (Algeria) (Member of al-Takfir and al-Hijra)25. SISON, Jose Maria (a.k.a. Armando Liwanag, a.k.a. Joma, in charge of NPA) born 8.2.1939 in Cabugao, Philippines26. TINGUALI, Mohammed (a.k.a. Mouh di Kouba) born 21.4.1964 in Blida (Algeria) (Member of al-Takfir and al-Hijra)2. GROUPS AND ENTITIES1. Abu Nidal Organisation (ANO), (a.k.a. Fatah Revolutionary Council, Arab Revolutionary Brigades, Black September, and Revolutionary Organisation of Socialist Muslims)2. Al-Aqsa Martyrs Brigade3. Al-Takfir and Al-Hijra4. Aum Shinrikyo (a.k.a. AUM, a.k.a. Aum Supreme Truth, a.k.a. Aleph)5. Babbar Khalsa6. Gama'a al-Islamiyya (Islamic Group), (a.k.a. Al-Gama'a al-Islamiyya, IG)7. Great Islamic Eastern Warriors Front (IBDA-C)8. Hamas (including Hamas-Izz al-Din al-Qassem)9. Holy Land Foundation for Relief and Development10. International Sikh Youth Federation (ISYF)11. Kahane Chai (Kach)12. Kurdistan Workers' Party (PKK) (a.k.a. KADEK, a.k.a. KONGRA-GEL)13. Lashkar e Tayyaba (LET)/Pashan-e-Ahle Hadis14. Mujahedin-e Khalq Organisation (MEK or MKO) (minus the "National Council of Resistance of Iran" (NCRI)) (a.k.a. The National Liberation Army of Iran (NLA, the militant wing of the MEK), the People's Mujahidin of Iran (PMOI), Muslim Iranian Student's Society)15. National Liberation Army (EjÃ ©rcito de LiberaciÃ ³n Nacional)16. New Peoples Army (NPA), Philippines, linked to Sison Jose Maria C. (a.k.a. Armando Liwanag, a.k.a. Joma, in charge of NPA)17. Palestine Liberation Front (PLF)18. Palestinian Islamic Jihad (PIJ)19. Popular Front for the Liberation of Palestine (PFLP)20. Popular Front for the Liberation of Palestine-General Command, (a.k.a. PFLP-General Command, a.k.a. PFLP-GC)21. Revolutionary Armed Forces of Colombia (FARC)22. Revolutionary People's Liberation Army/Front/Party (DHKP/C), (a.k.a. Devrimci Sol (Revolutionary Left), Dev Sol)23. Shining Path (SL) (Sendero Luminoso)24. Stichting Al Aqsa (a.k.a. Stichting Al Aqsa Nederland, a.k.a. Al Aqsa Nederland)25. United Self-Defense Forces/Group of Colombia (AUC) (Autodefensas Unidas de Colombia)Article 2Decision 2003/902/EC is hereby repealed.Article 3This Decision shall be published in the Official Journal of the European Union.It shall take effect on the day of its publication.Done at Brussels, 2 April 2004.For the CouncilThe PresidentB. Cowen(1) OJ L 344, 28.12.2001, p. 70. Regulation as last amended by Commission Regulation (EC) No 745/2003 (OJ L 106, 29.4.2003, p. 22).(2) OJ L 340, 24.12.2003, p. 63.